DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jun Li (Reg. No. 70,074) on July 12, 2022.
The application has been amended as follows: 
1. (Currently Amended) A measurement method, wherein the method comprises:
receiving, by a terminal and from a network device, information that indicates a time period 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
;
obtaining, by the terminal, 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 after reselecting or selecting to a currently camped cell, wherein 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 is a current cell state variable of the currently camped cell;
after obtaining 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
, performing a plurality of measurements of the currently camped cell in the time period 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
, wherein a respective cell state variable is obtained in each of the plurality of measurements 
    PNG
    media_image3.png
    27
    215
    media_image3.png
    Greyscale
            
                N
            
        
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
            
                N
            
        
    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    17
    9
    media_image5.png
    Greyscale

 in response to a satisfaction of a condition that 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 is greater than each of the cell state variables obtained in the plurality of measurements by at least 
    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    27
    215
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    24
    59
    media_image6.png
    Greyscale

updating 
    PNG
    media_image7.png
    24
    32
    media_image7.png
    Greyscale
 to            
                 
                
                    
                        S
                    
                    
                        N
                    
                
            
                    
                 
                
                    
                        S
                    
                    
                        N
                    
                
            
        
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
cell that is obtained through a last measurement of the plurality of measurements 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
; and 
measuring one or more neighboring cells of the currently camped cell.

2. (Cancelled) 

3. (Cancelled) 

9. (Currently Amended) A communications apparatus, comprising:
at least one processor; and
a non-transitory computer readable storage medium storing programming instructions for execution by the at least one processor to cause the apparatus to perform operations comprising:
receiving, from a network device, information that indicates a time period 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
;
obtaining 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 after reselecting or selecting to a currently camped cell, wherein 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 is a current cell state variable of the currently camped cell;
after obtaining 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
, performing a plurality of measurements of the currently camped cell in the time period 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
, wherein a respective cell state variable is obtained in each of the plurality of measurements 
    PNG
    media_image3.png
    27
    215
    media_image3.png
    Greyscale
            
                N
            
        
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
            
                N
            
        
    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    17
    9
    media_image5.png
    Greyscale

 in response to a satisfaction of a condition that 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 is greater than each of the cell state variables obtained in the plurality of measurements by at least 
    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    27
    215
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    24
    59
    media_image6.png
    Greyscale

updating 
    PNG
    media_image7.png
    24
    32
    media_image7.png
    Greyscale
 to            
                 
                
                    
                        S
                    
                    
                        N
                    
                
            
                    
                 
                
                    
                        S
                    
                    
                        N
                    
                
            
        
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
that is obtained through a last measurement of the plurality of measurements 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
; and 
measuring one or more neighboring cells of the currently camped cell.

10. (Cancelled) 

11. (Cancelled) 

17. (Currently Amended) A non-transitory computer readable storage medium storing programming for execution by at least one processor, the programming including instructions to perform operations comprising:
receiving, by a terminal and from a network device, information that indicates a time period 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
;
obtaining, by the terminal, 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 after reselecting or selecting to a currently camped cell, wherein 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 is a current cell state variable of the currently camped cell;
after obtaining 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
, performing a plurality of measurements of the currently camped cell in the time period 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
, wherein a respective cell state variable is obtained in each of the plurality of measurements 
    PNG
    media_image3.png
    27
    215
    media_image3.png
    Greyscale
            
                N
            
        
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
            
                N
            
        
    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    17
    9
    media_image5.png
    Greyscale

 in response to a satisfaction of a condition that 
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
 is greater than each of the cell state variables obtained in the plurality of measurements by at least 
    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    27
    215
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale

    PNG
    media_image6.png
    24
    59
    media_image6.png
    Greyscale

updating 
    PNG
    media_image7.png
    24
    32
    media_image7.png
    Greyscale
 to            
                 
                
                    
                        S
                    
                    
                        N
                    
                
            
                    
                 
                
                    
                        S
                    
                    
                        N
                    
                
            
        
    PNG
    media_image2.png
    24
    32
    media_image2.png
    Greyscale
that is obtained through a last measurement of the plurality of measurements 
    PNG
    media_image1.png
    24
    24
    media_image1.png
    Greyscale
; and 
measuring one or more neighboring cells of the currently camped cell.

19. (Cancelled) 

20. (Cancelled) 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646